PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/431,960
Filing Date: 5 Jun 2019
Appellant(s): YANG et al.



__________________
Barbara R. Doutre Reg. No. 39,505
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 July 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 18 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant argues that the Final Office Action erred in rejecting claim 1 because the cited references taken individually or combined fail to teach each and every element recited by claim 1, and also applied to claim 14. For example, the cited references taken individually or combined fail to teach or suggest 
“forecasting, using weighted traffic types, a traffic envelope pattern across a cloud-based communication system via unsupervised machine learning, for a talkgroup call, the talkgroup call being a voice call amongst multiple users within the communication system”... “consolidating resources within the cloud-based communication system”... and “adjusting call resource resources in the cloud-based communication system when passive performance monitoring indicates a new burst traffic pattern, thereby maintaining the talkgroup call.”

However, in response to Applicant’s arguments, the references Djukic and Mathal in combination teach the limitations of the claim.  

	In paragraph 0028 of Djukic, an SDS controller is taught.  The SDN controller includes a programmable software to implement the methods of network measurement and status which is used by the network planning system to control the network traffic by auto tuning or admission control (pp 0025, 0086, 0085). The exemplary control plan automatically allocates network resources (pp 0041) This reads on the unsupervised machine learning to forecast traffic envelope pattern.  
	The limitation of “forecasting, using weighted traffic types, a traffic envelope pattern” is taught by Djukic in the representative bandwidths using traffic envelopes and a weighted filter (pp 0067-0068).  Traffic measurements can be combined or de-trended (which allows for the weighting of the pattern) when being calculated (pp 0063, pp 0069).  The measurements are combined using the traffic envelope pattern to plan network and bandwidth utilization, which reads on the forecasting limitation.  
	The reference does not rely on static measurements as argued by the applicant.  Djukic teaches consolidating and adjusting resources in paragraph 0083-0086 when scheduling a request for a future time (provisioning on demand services (pp 0031).  Djukic teaches using burst size to represent traffic in a network at a given time (pp 0079).  This calculation is used to provision or plan end-to-end services, which reads on the limitations of adjusting resources (pp 0081).  The adjustment of resources in Djukic is based on real time traffic which is calculated 
Overall, Djukic teaches an SDN controller which provides flexible and precise control over network resources to support new services (pp 0028, 0081) using the traffic envelope pattern as taught above.
Djukic does not explicitly teach a talkgroup call or maintaining a talkgroup call.  That is, in Djukic, there is no specific teaching that the traffic envelope pattern is that of a talkgroup call, or that the new burst pattern specifies a talkgroup call.  However, Djukic does teach that the network deals with different traffic types including bursty types such as human network usage and Voice over IP.  The secondary reference Mathal is used in combination with Djukic to show that a talkgroup call is a type of human network or VOIP calls (dispatch calls are talkgroup calls (column 4 lines 1-41).  The reference Mathal also deals with determining a quantity to reserve for data services that support this type of traffic (determine number for channels and quality of service for a group call (column 3 lines 9-67).    It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic of Djukic with the voice group calls of Mathal. A person of ordinary skill in the art would have been motivated to do this to deliver optimum quality for voice calls (Mathal: column 1 lines 45-52).
Therefore, the references Djukic and Mathal in combination read on the limitations of the claim.
For the above reasons, it is believed that the rejections should be sustained.

Uzma Alam 

/UZMA ALAM/Primary Examiner, Art Unit 2457                                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
Yves Dalencourt
/YVES DALENCOURT/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
Moustafa Meky
/MOUSTAFA M MEKY/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.